 In the Matter Of INDIANAPOLIS WATER COMPANY, EMPLOYERandINTER-NATIONAL BROTHERHOOD OF FIREMEN & OILERS, A. F. OF L.,PETITIONERCase No. 35-UA-3.Decided July 19, 194.8Baker & Daniels,byMessrs. Redding, DanielsandCochran,ofIndianapolis, Ind., for the Employer.Mr. Lynn Miles,of Indianapolis, Ind., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Indian-apolis, Indiana, on December 15, 1947, before Philip Fusco, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.,Following the hear-ing, the Petitioner moved to reopen the record for the purpose ofadducing further evidence on the question of the appropriate unit.As the Petitioner advances no sufficient reason for having failed tointroduce such evidence at the time of the hearing, the motion to reopenthe record is hereby denied.2Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERIndianapolisWater Company, an Indiana corporation with itsprincipal office located in Indianapolis, Indiana, is engaged in pump-ing, filtering, purifying, and distributing water for commercial anddomestic use in the city of Indianapolis and its environs.For thispurpose it maintains plants and pumping stations entirely within the'Pursuant to the provisions of Section3 (b) ofthe NationalLabor RelationsAct, theBoard has delegated its powers in connection with this caseto a three-man panel consist-ing of the undersigned BoardMembers[Chairman Herzog and Members Houston andReynolds].=Matter of Baste Vegetable Products,Inc., 75 N.L.it.B. 815.78 N. L. R. B., No. 51.411 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDState of Indiana.All water used by the Employer is obtained frompoints within the State of Indiana, and all its sales are made to cus-tomers within this State.However, in 1947, the Employer purchasedraw materials valued in excess of $500,000, of which more than 50percent was shipped to the Employer from points outside the State ofIndiana.During the same year, approximately 5 percent of the totalvolume of metered water supplied by the Employer was distributedto 6 interstate railroad companies from which was derived approxi-mately 21/2 percent of the Employer's gross revenue during this period.In addition thereto, approximately 20 percent of the total volume ofmetered water was distributed to approximately 200 industrial con-cerns which are concededly engaged in interstate commerce.Therevenue derived by the Employer from such business with industrialconcerns engaged in interstate commerce amounted, in 1947, to approx-imately 10 percent of the Employer's total revenue.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING AUTHORIZATION OF A UNION SHOPELECTIONThe Petitioner contends, upon the basis of documentary evidencesubmitted to the Board, that more than 30 percent of the employees inthe unit desire to authorize the Petitioner to make an agreement withthe Employer requiring membership in the Petitioner as a conditionof employment in such unit.At the hearing, the Employer stipulated that it currentlyrecognizesthe Petitioner as the collective bargaining representativeof its em-ployees in the unit found appropriate in Section IV,infra.The Em-ployer having recognized the Petitioner, no questionaffecting com-merce exists concerning the representation of employees of the Em-ployer in the unit hereinafter found appropriate.Accordingly, wefind that the Petitioner has satisfied the preliminary requirements fora union-shop authorization election as set forth in Section 9'(e) (1), ofthe amended Act.IV. THE APPROPRIATE UNITThe parties are in substantial agreement that the appropriate unitshould include all employees in the pumping, purification, and distri-bution departments of the Employer at its Indianapolis, Indiana, INDIANAPOLIS WATER COMPANY413plant, including the storekeeper and laboratory assistants, but exclud-ing office and clerical employees, chemists, bacteriologists, guards, pro-fessional employees, superintendents, assistant superintendents, themaster mechanic, foremen, assistant foremen, plant operators, canalforemen, assistant maintenance foremen and all supervisors.Dis-agreement exists only with respect to watch engineers, whom the Peti-tioner would include in the bargaining unit.The Employer, on theother hand, argues that, as these employees have been included in thebargaining unit covered by recent agreements at the insistence of thePetitioner and against the actual desires of the Employer, they shouldnow be excluded in accordance with an earlier Board decision involvinga similar group of employees.3The Employer's pumping department, which is alone involved inthis proceeding, contains among other employees approximately eightwatch engineers, each of whom, through a practice of rotating assign-ments among the three operating shifts of the Employer, is regularlyin charge of and responsible for the day-to-day activities of aboutseven men comprising a single shift.Although the over-all supervisionof the pumping department and the coordination of its work with therest of the plant is the responsibility of the assistant superintendent,during the evening and night shifts and on Saturdays and Sundayswhen management officials are customarily absent from the plant thewatch engineers are the sole persons in authority at the pumpingstation'Aside from the function of substituting for higher managementofficials at certain times, each watch engineer has daily duties whichinclude, among others, checking the attendance of members of his crewand reporting absences of such members to the assistant superintendent.In addition, he is required, at regular intervals, to fill out, with respectto all employees on his shift, merit rating cards which are providedby the Employer and to indicate thereon suggestions for improvingthe efficiency of such employees or recommendations for their transferor discharge.Moreover, in an emergency situation such as a break-down of a major piece of operating equipment, or a fire, the watchengineer on duty has the power to put into operation, on his own ini-tiative, similar or additional units of equipment and to determine therate of pumpage for such units. The record further shows that theseemployees may temporarily exclude from work an employee who, be-8 SeeMatter of Indianapolis Water Company,48 N. L. R. B. 1399,wherein the Board heldthat the watch engineers were supervisors and directed that they be excluded from the bar-0gaining ,unrt.*When the assistant superintendent or superintendent can not be reached, the watchengineer's judgment and determination in a particular situation are final. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause of intoxication or other reason, does not appear to be in properphysical condition, and may report instances of insubordination whichcan result in the dismissal of the employee concerned.'In view of the foregoing duties, powers, and responsibilities of thewatch engineers and in consideration of the considerable degree of in-dependent judgment which they exercise, we adopt the conclusionreached in our earlier decision, that the watch engineers are supervisors.We shall, therefore, exclude them from the unit hereinafter foundappropriate.6We find that all employees in the pumping, purification and distri-bution departments of the Employer at its Indianapolis, Indiana,plant, including the storekeeper and laboratory assistants, but exclud-ing office and clerical employees, chemists, bacteriologists, guards,professional employees, superintendents, assistant superintendents,the master mechanic, foremen, assistant foremen, plant operators,canal foremen, assistant maintenance foremen, watch engineers,' andall supervisors, constitute a unit appropriate for the purposes of Sec-tion 9 (e) (1) of the Act.DIRECTION OF ELECTIONPursuant to Section 9 (e) (1) of the National Labor Relations Act,as amended, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Ninth Region, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations-Series 5,among the employees of Indianapolis Water Company, Indianapolis,Indiana, in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the date ofthis Direction, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date of5 The Petitioner concedes that the watch engineers have some responsibility for thework of employees under their direction, but unlike the Employer, which asserts that thewatch engineers spend 6 hours daily in the performance of supervisory duties, the Peti-tioner maintains that these employees devote only 1 hour each day to this work.,Matter of Dallas Power & Light Company,60 N. L. R. B. 1088;Matter of the Connecti-out Power Company,52 N. L. R. B. 1237. -7In support of its position that the watch engineers should be included in the unit, thePetitioner offered evidence to prove that the duties, powers, and responsibilities of theseindividuals are typical of similar employees in the railroad and building trades industries,°which evidence was excluded by the hearing officer.We find no prejudicialerror in thisexclusion for the reason that the offer was irrelevant to theissuewhether these watchengineers possess supervisory authorityas definedin the Act. INDIANAPOLIS WATER COMPANY415the election, and also excluding employees on strike who are notentitled to reinstatement, to determine whether or not they desire toauthorize International Brotherhood of Firemen & Oilers, A. F. of L.,to make an agreement with Indianapolis Water Company, Indian-apolis, Indiana, requiring membership in the aforesaid labor organi-zation as a condition of employment in such unit.